THE      AITORNEY    GENERAL
                     OF TESAS
                  Auwrxlv.   -.hXAS   7S7ll


                      March 9, 1977




The Honorable Tom Hanna                  Opinion No. H- 951
Criminal District Attorney
Jefferson County                         He: Emergency commit-
Beaumont, Texas 77704                    ment of alcoholics.

Dear Mr. Hanna:

     You have requested our opinion concerning the following
question.

          Can a County Judge issue an Order of
          Protective Custody under Article 5561c,
          Sec. 9(c) . . . when the application
          and Certificate of Medical Examination
          are tendered [to] and accepted by the Judge
          after working hours and on weekends?

     Article 5561c, section 9(c), V.T.C.S., provides in part:

              If in the county court in which a petition
          or application is filed, a Certificate of
          Medical Examination for Alcoholism is filed
          showing that the proposed patient has been
          examined within five (5) days of the filing
          of the Certificate and stating the opinion of
          the examining physician that the proposed
          patient is an alcoholic and because of his
          alcoholism is likely to cause injury to him-
          self or others if not immediately restrained,
          the Judge may order any health or peace officer
          to take the proposed patient into protective
          custody and immediately transport him to a
          designated mental hospital or other suitable
          place and detain him pending order of the
          court; provided, however, that in no event
          shall the proposed patient be denied the
          hearing prescribed above to be held not less
          than five (5) days and no more than fourteen
           (14) days from the filing of the petition.



                               P. 3972
                                                               ,




The Honorable Tom Hanna - page 2       (H-951)



Section 2 of article 5561~ provides for a liberal construc-
tion to accomplish the Act's purpose. The purpose of section
9(c) is clearly to provide immediate protection to the
proposed patient and others. There is no language in
article 5561~ which limits the accomplishment of this
purpose to working hours. Compare, V.T.C.S. art. 5547-12.

     In addition, Rule 74, Texas Rules of Civil Procedure,
provides:

             The filing of pleadings, other papers
          and exhibits as required by these rules
          shall be made by filing them with the
          clerk of the court, except that the judge
          may permit the papers to be filed with
          him, in which event he shall note thereon
          the filing date and time and forthwith
          transmit them to the office of the clerk.


     Accordingly, in our opinion an application or a
Certificate of Medical Examination for Alcoholism may be
"filed" for purpose of article 5561~ by filing same with
a County Judge.  The papers may be so filed and an Order
of Protective Custody issued after working hours and on
weekends.

                     SUMMARY

          An Order of Protective Custody under
          article 5561~ may be issued immediately
          pursuant to an application and a Certificate
          of Medical Examination filed with a county
          clerk or county judge at any time.

                               *Very    truly yours,




                                 Attorney General of Texas
The Honorable Tom Hanna - page 3    (H-951)




APPROVED:




                    rst Assistant




Opinion Committee

jwb




                          p. 3974